            Case 2:18-cr-00136-cr Document 9 Filed 12/13/18 Page 1 of 1



                            REVISED NOTICE OF HEARING



                 UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT



United States of America

       v.                                               Case No. 2:18-cr-136-1

Angelo Peter Efthimiatos


TAKE NOTICE that the above-entitled case has been rescheduled to 11:00 a.m. on Thursday,
December 20, 2018, at Burlington, Vermont before the Honorable John M. Conroy, Magistrate
Judge, for an Initial Appearance on Revocation Proceedings.


Location: Courtroom 440                                 JEFFREY S. EATON, Clerk
Previously scheduled for: 12/13/2018, 10:30 a.m.        By: /s/ H. Beth Cota
                                                        Deputy Clerk
                                                        12/13/2018


TO:

Eugenia A. Cowles, AUSA

Nicole P. Cate, AUSA

Craig S. Nolan, Esq.
